DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 2/17/21 the following applies.
Applicant's election with traverse of Group I in the reply filed on 2/17/21 is acknowledged.  The traversal is on the ground(s) that if examined claims be found allowable, applicants request rejoinder of any withdrawn claims that possess the “special technical feature” present in elected Group I.  This is not found persuasive because in the present case no such withdrawn claims exist or any that was previously present but cancelled.
The requirement is still deemed proper and is therefore made FINAL.
As the current action will be a FINAL, it is suggested said claims be cancelled or authorized to be cancelled if elected subject matter is found allowable after Final.
The 102(a)(2) rejection over WO’953 is overcome by the exclusion of DMF as a possible solvent in step a) although many other solvents/bases are taught in said reference as maintained below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1,2,4-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg and Thirumalai in view of Kendra for reasons of record.

Applicants further urge that Kenda is not relevant as it does not describe aripiprazole as the reactant. This is not persuasive for the following reason. The fact that the secondary reference does not make the same precursors as herein does not lessen the validity of the rejection. Secondary references by their very name are expected to have some structural differences from what is instantly claimed otherwise they would be  primary references or anticipations. The test for obviousness is not whether the elements of one reference can be bodily incorporated into the invention of another but rather what the combined teachings would have suggested to those of ordinary skill in the art. Note in re Wood 202 USPQ 171. However the reactant  in eg.13 is also present in aripiprazole reactant (III). Thus the absence of the instant bicyclo core  in  the secondary reference does not lessen the propriety of the rejection as the 
Applicants cite a NPL article published in 1995 which they urge for instant hydroxymethylation process, the instant reactant “does not work” employing anhydrous conditions. While there are examples of β lactams reported therein in which aqueous conditions were employed with sonification, the reference to poor yields and purity is limited to the γ-butyrolactams on p.3870. The later references relied on by the examiner certainly refutes any such teaching (if actually made) in said article.
The Declaration under 37 CFR 1.132 filed 2/7/21 by Dr. Marquillas is insufficient to overcome the rejection of claims rejected herein based upon Blumberg, Thirumlai, etc. as set forth in the last Office action because while comparative data for the formation of formula (II) employing 2 solvents  with certain bases on p.4 provides better purity and  yield, the showing is not commensurate in scope to what the prior art teaches, notably in WO’953 which lists a variety of solvents and bases which are also claimed herein.  The only comparative data between aqueous and anhydrous conditions is seen for acetone (ARP001-31A) vs (ARP001-31B) on p.2 and for ethyl acetate (ARP001-27C) on p.2 vs ex.2 on p. 4.
Note Ex parte Gelles 22 USPQ 2d 1318 (at 1319): "The evidence relied upon also should be reasonably commensurate in scope with the subject matter claimed and illustrate the claimed subject matter "as a class" relative to the prior art subject matter." . Note the following quote taken from In re Merchant 197 USPQ 785 at p.788: “An applicant relying upon a comparative showing to rebut a prima facie case must compare his claimed invention with the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
closest
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 prior art. In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974); In re Chapman, 53 CCPA 978, 984, 357 F.2d 418, 423, 148 USPQ 711, 715 (1966); see In re Albrecht, 514 F.2d 1389, 1394, 185 USPQ 585, 589 (CCPA 1975).”8 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624